Judgment unanimously reversed on the law, and on the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with costs to defendants-appellants, unless plaintiff stipulates to accept $20,000 in lieu of the award by verdict, in which event the judgment is modified to that extent and as so modified, affirmed, with costs to defendants-appellants. In this personal injury negligence action it is evident that the jury verdict is grossly excessive in the award for damages and that a verdict in excess of $20,000 is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, Eager and Witmer, JJ.